UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 22, 2011 China Chemical Corp. (Exact Name of Registrant as Specified in Charter) Delaware 333-156383 26-3018106 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1, Electric Power Road, Zhou Cun District Zibo, People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +86-533-6168699 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. On June 22, 2011, the Company made a presentation to investors at the RedChip Small-Cap Equities Virtual Conference VIII. A copy of the presentation used at the conference is attached hereto as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be "filed" for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. Power Point Presentation, dated June 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA CHEMCAL CORP. Date:June 29,2011 By: /s/Dean Huge Name:Dean Huge Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Power Point Presentation, dated June 2011. 3
